Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement made and entered into this 14th day of February,
2006 (“Agreement”), by and between Natrol, Inc., a Delaware corporation
(together with any successor or successors thereto, the “Company”) and Wayne Bos
(“Indemnitee”):

 

WHEREAS, it is essential to the Company that it be able to retain and attract as
directors the most capable persons available;

 

WHEREAS, increased corporate litigation has subjected directors to litigation
risks and expenses and the limitations on the availability of directors and
officers liability insurance have made it increasingly difficult for the Company
to attract and retain such persons;

 

WHEREAS, its by-laws permit the Company to indemnify its directors to the
fullest extent permitted by law and permit the Company to make other
indemnification arrangements and agreements;

 

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of such by-laws or any change in the ownership of the Company or the
composition of its Board of Directors), which indemnification is intended to be
greater than that which is afforded by the Company’s certificate of
incorporation, by-laws and, to the extent insurance is available, the coverage
of Indemnitee under the Company’s directors and officers liability insurance
policies; and

 

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
continuing in Indemnitee’s position as a director of the Company:

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 


1.                                      DEFINITIONS.


 


(A)                                  “CORPORATE STATUS” DESCRIBES THE STATUS OF
A PERSON WHO IS SERVING OR HAS SERVED (I) AS A DIRECTOR OF THE COMPANY, (II) IN
ANY CAPACITY WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY, OR
(III) AS A DIRECTOR, PARTNER, TRUSTEE, OFFICER, EMPLOYEE, OR AGENT OF ANY OTHER
ENTITY AT THE REQUEST OF THE COMPANY.


 


(B)                                 “ENTITY” SHALL MEAN ANY CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST, FOUNDATION, ASSOCIATION, ORGANIZATION OR
OTHER LEGAL ENTITY AND ANY GROUP OR DIVISION OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES.


 


(C)                                  “EXPENSES” SHALL MEAN ALL REASONABLE FEES,
COSTS AND EXPENSES INCURRED IN CONNECTION WITH ANY PROCEEDING (AS DEFINED
BELOW), INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, DISBURSEMENTS AND
RETAINERS (INCLUDING, WITHOUT LIMITATION, ANY SUCH FEES, DISBURSEMENTS AND
RETAINERS INCURRED BY INDEMNITEE PURSUANT TO SECTION 10 OF THIS AGREEMENT), FEES
AND DISBURSEMENTS OF EXPERT WITNESSES, PRIVATE INVESTIGATORS AND

 

--------------------------------------------------------------------------------


 


PROFESSIONAL ADVISORS (INCLUDING, WITHOUT LIMITATION, ACCOUNTANTS AND INVESTMENT
BANKERS), COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS, TRAVEL EXPENSES,
DUPLICATING, PRINTING AND BINDING COSTS, TELEPHONE AND FAX TRANSMISSION CHARGES,
POSTAGE, DELIVERY SERVICES, SECRETARIAL SERVICES, AND OTHER DISBURSEMENTS AND
EXPENSES.


 


(D)                                 “INDEMNIFIABLE EXPENSES,” “INDEMNIFIABLE
LIABILITIES” AND “INDEMNIFIABLE AMOUNTS” SHALL HAVE THE MEANINGS ASCRIBED TO
THOSE TERMS IN SECTION 3(A) BELOW.


 


(E)                                  “LIABILITIES” SHALL MEAN JUDGMENTS,
DAMAGES, LIABILITIES, LOSSES, PENALTIES, EXCISE TAXES, FINES AND AMOUNTS PAID IN
SETTLEMENT.


 


(F)                                    “PROCEEDING” SHALL MEAN ANY THREATENED,
PENDING OR COMPLETED CLAIM, ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE
RESOLUTION PROCESS, INVESTIGATION, ADMINISTRATIVE HEARING, APPEAL, OR ANY OTHER
PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE, WHETHER
FORMAL OR INFORMAL, INCLUDING A PROCEEDING INITIATED BY INDEMNITEE PURSUANT TO
SECTION 10 OF THIS AGREEMENT TO ENFORCE INDEMNITEE’S RIGHTS HEREUNDER.


 


2.                                      SERVICES OF INDEMNITEE. IN CONSIDERATION
OF THE COMPANY’S COVENANTS AND COMMITMENTS HEREUNDER, INDEMNITEE AGREES TO SERVE
OR CONTINUE TO SERVE AS A DIRECTOR OF THE COMPANY. HOWEVER, THIS AGREEMENT SHALL
NOT IMPOSE ANY OBLIGATION ON INDEMNITEE OR THE COMPANY TO CONTINUE INDEMNITEE’S
SERVICE TO THE COMPANY BEYOND ANY PERIOD OTHERWISE REQUIRED BY LAW OR BY OTHER
AGREEMENTS OR COMMITMENTS OF THE PARTIES, IF ANY.


 


3.                                      AGREEMENT TO INDEMNIFY. THE COMPANY
AGREES TO INDEMNIFY INDEMNITEE AS FOLLOWS:


 


(A)                                  SUBJECT TO THE EXCEPTIONS CONTAINED IN
SECTION 4(A) BELOW, IF INDEMNITEE WAS OR IS A PARTY OR IS THREATENED TO BE MADE
A PARTY TO ANY PROCEEDING (OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE
COMPANY) BY REASON OF INDEMNITEE’S CORPORATE STATUS, INDEMNITEE SHALL BE
INDEMNIFIED BY THE COMPANY AGAINST ALL EXPENSES AND LIABILITIES INCURRED OR PAID
BY INDEMNITEE IN CONNECTION WITH SUCH PROCEEDING (REFERRED TO HEREIN AS
“INDEMNIFIABLE EXPENSES” AND “INDEMNIFIABLE LIABILITIES,” RESPECTIVELY, AND
COLLECTIVELY AS “INDEMNIFIABLE AMOUNTS”).


 


(B)                                 SUBJECT TO THE EXCEPTIONS CONTAINED IN
SECTION 4(B) BELOW, IF INDEMNITEE WAS OR IS A PARTY OR IS THREATENED TO BE MADE
A PARTY TO ANY PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO PROCURE A
JUDGMENT IN ITS FAVOR BY REASON OF INDEMNITEE’S CORPORATE STATUS, INDEMNITEE
SHALL BE INDEMNIFIED BY THE COMPANY AGAINST ALL INDEMNIFIABLE EXPENSES.

 

2

--------------------------------------------------------------------------------


 


4.                                      EXCEPTIONS TO INDEMNIFICATION.
INDEMNITEE SHALL BE ENTITLED TO INDEMNIFICATION UNDER SECTIONS 3(A) AND
3(B) ABOVE IN ALL CIRCUMSTANCES OTHER THAN THE FOLLOWING:


 


(A)                                  IF INDEMNIFICATION IS REQUESTED UNDER
SECTION 3(A) AND IT HAS BEEN ADJUDICATED FINALLY BY A COURT OF COMPETENT
JURISDICTION THAT, IN CONNECTION WITH THE SUBJECT OF THE PROCEEDING OUT OF WHICH
THE CLAIM FOR INDEMNIFICATION HAS ARISEN, INDEMNITEE FAILED TO ACT IN GOOD FAITH
AND IN A MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE
BEST INTERESTS OF THE COMPANY OR, WITH RESPECT TO ANY CRIMINAL ACTION OR
PROCEEDING, INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT INDEMNITEE’S CONDUCT
WAS UNLAWFUL, INDEMNITEE SHALL NOT BE ENTITLED TO PAYMENT OF INDEMNIFIABLE
AMOUNTS HEREUNDER.


 


(B)                                 IF INDEMNIFICATION IS REQUESTED UNDER
SECTION 3(B) AND


 


(I)                                     IT HAS BEEN ADJUDICATED FINALLY BY A
COURT OF COMPETENT JURISDICTION THAT, IN CONNECTION WITH THE SUBJECT OF THE
PROCEEDING OUT OF WHICH THE CLAIM FOR INDEMNIFICATION HAS ARISEN, INDEMNITEE
FAILED TO ACT IN GOOD FAITH AND IN A MANNER INDEMNITEE REASONABLY BELIEVED TO BE
IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY, INDEMNITEE SHALL NOT BE
ENTITLED TO PAYMENT OF INDEMNIFIABLE EXPENSES HEREUNDER; OR


 


(II)                                  IT HAS BEEN ADJUDICATED FINALLY BY A COURT
OF COMPETENT JURISDICTION THAT INDEMNITEE IS LIABLE TO THE COMPANY WITH RESPECT
TO ANY CLAIM, ISSUE OR MATTER INVOLVED IN THE PROCEEDING OUT OF WHICH THE CLAIM
FOR INDEMNIFICATION HAS ARISEN, INCLUDING, WITHOUT LIMITATION, A CLAIM THAT
INDEMNITEE RECEIVED AN IMPROPER PERSONAL BENEFIT, NO INDEMNIFIABLE EXPENSES
SHALL BE PAID WITH RESPECT TO SUCH CLAIM, ISSUE OR MATTER UNLESS THE COURT OF
CHANCERY OR ANOTHER COURT IN WHICH SUCH PROCEEDING WAS BROUGHT SHALL DETERMINE
UPON APPLICATION THAT, DESPITE THE ADJUDICATION OF LIABILITY, BUT IN VIEW OF ALL
THE CIRCUMSTANCES OF THE CASE, INDEMNITEE IS FAIRLY AND REASONABLY ENTITLED TO
INDEMNITY FOR SUCH INDEMNIFIABLE EXPENSES WHICH SUCH COURT SHALL DEEM PROPER.


 


5.                                      PROCEDURE FOR PAYMENT OF INDEMNIFIABLE
AMOUNTS. INDEMNITEE SHALL SUBMIT TO THE COMPANY A WRITTEN REQUEST SPECIFYING THE
INDEMNIFIABLE AMOUNTS FOR WHICH INDEMNITEE SEEKS PAYMENT UNDER SECTION 3 OF THIS
AGREEMENT AND THE BASIS FOR THE CLAIM. THE COMPANY SHALL PAY SUCH INDEMNIFIABLE
AMOUNTS TO INDEMNITEE WITHIN TWENTY (20) CALENDAR DAYS OF RECEIPT OF THE
REQUEST. AT THE REQUEST OF THE COMPANY, INDEMNITEE SHALL FURNISH SUCH
DOCUMENTATION AND INFORMATION AS ARE REASONABLY AVAILABLE TO INDEMNITEE AND
NECESSARY TO ESTABLISH THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION HEREUNDER.


 


6.                                      INDEMNIFICATION FOR EXPENSES OF A PARTY
WHO IS WHOLLY OR PARTLY SUCCESSFUL. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, AND WITHOUT LIMITING ANY SUCH PROVISION, TO THE EXTENT THAT
INDEMNITEE IS, BY REASON OF INDEMNITEE’S CORPORATE STATUS, A PARTY TO AND IS
SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN ANY PROCEEDING, INDEMNITEE SHALL BE
INDEMNIFIED AGAINST ALL EXPENSES REASONABLY INCURRED BY INDEMNITEE OR ON
INDEMNITEE’S BEHALF IN CONNECTION THEREWITH. IF INDEMNITEE IS NOT WHOLLY
SUCCESSFUL IN SUCH PROCEEDING BUT IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, AS
TO ONE OR MORE BUT LESS THAN ALL CLAIMS, ISSUES OR MATTERS IN SUCH

 

3

--------------------------------------------------------------------------------


 


PROCEEDING, THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ALL EXPENSES
REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S BEHALF IN CONNECTION WITH
EACH SUCCESSFULLY RESOLVED CLAIM, ISSUE OR MATTER. FOR PURPOSES OF THIS
AGREEMENT, THE TERMINATION OF ANY CLAIM, ISSUE OR MATTER IN SUCH A PROCEEDING BY
DISMISSAL, WITH OR WITHOUT PREJUDICE, SHALL BE DEEMED TO BE A SUCCESSFUL RESULT
AS TO SUCH CLAIM, ISSUE OR MATTER.


 


7.                                      EFFECT OF CERTAIN RESOLUTIONS. NEITHER
THE SETTLEMENT OR TERMINATION OF ANY PROCEEDING NOR THE FAILURE OF THE COMPANY
TO AWARD INDEMNIFICATION OR TO DETERMINE THAT INDEMNIFICATION IS PAYABLE SHALL
CREATE AN ADVERSE PRESUMPTION THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION
HEREUNDER. IN ADDITION, THE TERMINATION OF ANY PROCEEDING BY JUDGMENT, ORDER,
SETTLEMENT, CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT
SHALL NOT CREATE A PRESUMPTION THAT INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN
A MANNER WHICH INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE
BEST INTERESTS OF THE COMPANY OR, WITH RESPECT TO ANY CRIMINAL ACTION OR
PROCEEDING, HAD REASONABLE CAUSE TO BELIEVE THAT INDEMNITEE’S ACTION WAS
UNLAWFUL.


 


8.                                      AGREEMENT TO ADVANCE INTERIM EXPENSES;
CONDITIONS. THE COMPANY SHALL PAY TO INDEMNITEE ALL INDEMNIFIABLE EXPENSES
INCURRED BY INDEMNITEE IN CONNECTION WITH ANY PROCEEDING, INCLUDING A PROCEEDING
BY OR IN THE RIGHT OF THE COMPANY, IN ADVANCE OF THE FINAL DISPOSITION OF SUCH
PROCEEDING, IF INDEMNITEE FURNISHES THE COMPANY WITH A WRITTEN UNDERTAKING TO
REPAY THE AMOUNT OF SUCH INDEMNIFIABLE EXPENSES ADVANCED TO INDEMNITEE IF IT IS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT INDEMNITEE IS NOT
ENTITLED UNDER THIS AGREEMENT TO INDEMNIFICATION WITH RESPECT TO SUCH EXPENSES.
SUCH UNDERTAKING SHALL BE AN UNLIMITED GENERAL OBLIGATION OF INDEMNITEE, SHALL
BE ACCEPTED BY THE COMPANY WITHOUT REGARD TO THE FINANCIAL ABILITY OF INDEMNITEE
TO MAKE REPAYMENT, AND IN NO EVENT SHALL BE REQUIRED TO BE SECURED.


 


9.                                      PROCEDURE FOR PAYMENT OF INTERIM
EXPENSES. INDEMNITEE SHALL SUBMIT TO THE COMPANY A WRITTEN REQUEST SPECIFYING
THE INDEMNIFIABLE EXPENSES FOR WHICH INDEMNITEE SEEKS AN ADVANCEMENT UNDER
SECTION 8 OF THIS AGREEMENT, TOGETHER WITH DOCUMENTATION EVIDENCING THAT
INDEMNITEE HAS INCURRED SUCH INDEMNIFIABLE EXPENSES. PAYMENT OF INDEMNIFIABLE
EXPENSES UNDER SECTION 8 SHALL BE MADE NO LATER THAN TWENTY (20) CALENDAR DAYS
AFTER THE COMPANY’S RECEIPT OF SUCH REQUEST AND THE UNDERTAKING REQUIRED BY
SECTION 8.


 


10.                               REMEDIES OF INDEMNITEE.


 


(A)                                  RIGHT TO PETITION COURT. IN THE EVENT THAT
INDEMNITEE MAKES A REQUEST FOR PAYMENT OF INDEMNIFIABLE AMOUNTS UNDER SECTIONS 3
AND 5 ABOVE OR A REQUEST FOR AN ADVANCEMENT OF INDEMNIFIABLE EXPENSES UNDER
SECTIONS 8 AND 9 ABOVE AND THE COMPANY FAILS TO MAKE SUCH PAYMENT OR ADVANCEMENT
IN A TIMELY MANNER PURSUANT TO THE TERMS OF THIS AGREEMENT, INDEMNITEE
MAY PETITION THE APPROPRIATE JUDICIAL AUTHORITY TO ENFORCE THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)                                 BURDEN OF PROOF. IN ANY JUDICIAL PROCEEDING
BROUGHT UNDER SECTION 10(A) ABOVE, THE COMPANY SHALL HAVE THE BURDEN OF PROVING
THAT INDEMNITEE IS NOT ENTITLED TO PAYMENT OF INDEMNIFIABLE AMOUNTS HEREUNDER.

 

4

--------------------------------------------------------------------------------


 


(C)                                  EXPENSES. THE COMPANY AGREES TO REIMBURSE
INDEMNITEE IN FULL FOR ANY EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH
INVESTIGATING, PREPARING FOR, LITIGATING, DEFENDING OR SETTLING ANY ACTION
BROUGHT BY INDEMNITEE UNDER SECTION 10(A) ABOVE, OR IN CONNECTION WITH ANY CLAIM
OR COUNTERCLAIM BROUGHT BY THE COMPANY IN CONNECTION THEREWITH.


 


(D)                                 VALIDITY OF AGREEMENT. THE COMPANY SHALL BE
PRECLUDED FROM ASSERTING IN ANY PROCEEDING, INCLUDING, WITHOUT LIMITATION, AN
ACTION UNDER SECTION 10(A) ABOVE, THAT THE PROVISIONS OF THIS AGREEMENT ARE NOT
VALID, BINDING AND ENFORCEABLE OR THAT THERE IS INSUFFICIENT CONSIDERATION FOR
THIS AGREEMENT AND SHALL STIPULATE IN COURT THAT THE COMPANY IS BOUND BY ALL THE
PROVISIONS OF THIS AGREEMENT.


 


(E)                                  FAILURE TO ACT NOT A DEFENSE. THE FAILURE
OF THE COMPANY (INCLUDING ITS BOARD OF DIRECTORS OR ANY COMMITTEE THEREOF,
INDEPENDENT LEGAL COUNSEL, OR STOCKHOLDERS) TO MAKE A DETERMINATION CONCERNING
THE PERMISSIBILITY OF THE PAYMENT OF INDEMNIFIABLE AMOUNTS OR THE ADVANCEMENT OF
INDEMNIFIABLE EXPENSES UNDER THIS AGREEMENT SHALL NOT BE A DEFENSE IN ANY ACTION
BROUGHT UNDER SECTION 10(A) ABOVE, AND SHALL NOT CREATE A PRESUMPTION THAT SUCH
PAYMENT OR ADVANCEMENT IS NOT PERMISSIBLE.


 


11.                               REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
THE COMPANY HEREBY REPRESENTS AND WARRANTS TO INDEMNITEE AS FOLLOWS:


 


(A)                                  AUTHORITY. THE COMPANY HAS ALL NECESSARY
POWER AND AUTHORITY TO ENTER INTO, AND BE BOUND BY THE TERMS OF, THIS AGREEMENT,
AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THE UNDERTAKINGS CONTEMPLATED BY
THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY THE COMPANY.


 


(B)                                 ENFORCEABILITY. THIS AGREEMENT, WHEN
EXECUTED AND DELIVERED BY THE COMPANY IN ACCORDANCE WITH THE PROVISIONS HEREOF,
SHALL BE A LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATION
OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.


 


12.                               INSURANCE. THE COMPANY WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN AND MAINTAIN A POLICY OR POLICIES OF
INSURANCE WITH REPUTABLE INSURANCE COMPANIES PROVIDING THE INDEMNITEE WITH
COVERAGE FOR LOSSES FROM WRONGFUL ACTS, AND TO ENSURE THE COMPANY’S PERFORMANCE
OF ITS INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT. IN ALL POLICIES OF
DIRECTOR AND OFFICER LIABILITY INSURANCE, INDEMNITEE SHALL BE NAMED AS AN
INSURED IN SUCH A MANNER AS TO PROVIDE INDEMNITEE AT LEAST THE SAME RIGHTS AND
BENEFITS AS ARE ACCORDED TO THE MOST FAVORABLY INSURED OF THE COMPANY’S OFFICERS
AND DIRECTORS. NOTWITHSTANDING THE FOREGOING, IF THE COMPANY, AFTER EMPLOYING
COMMERCIALLY REASONABLE EFFORTS AS PROVIDED IN THIS SECTION, DETERMINES IN GOOD
FAITH THAT SUCH INSURANCE IS NOT REASONABLY AVAILABLE, IF THE PREMIUM COSTS FOR
SUCH INSURANCE ARE DISPROPORTIONATE TO THE AMOUNT OF COVERAGE PROVIDED, OR IF
THE COVERAGE PROVIDED BY SUCH INSURANCE IS LIMITED BY EXCLUSIONS SO AS TO
PROVIDE AN INSUFFICIENT BENEFIT THE COMPANY SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN AND MAINTAIN A POLICY OR

 

5

--------------------------------------------------------------------------------


 


POLICIES OF INSURANCE WITH COVERAGE HAVING FEATURES AS SIMILAR AS PRACTICABLE TO
THOSE DESCRIBED ABOVE.


 


13.                               CONTRACT RIGHTS NOT EXCLUSIVE. THE RIGHTS TO
PAYMENT OF INDEMNIFIABLE AMOUNTS AND ADVANCEMENT OF INDEMNIFIABLE EXPENSES
PROVIDED BY THIS AGREEMENT SHALL BE IN ADDITION TO, BUT NOT EXCLUSIVE OF, ANY
OTHER RIGHTS WHICH INDEMNITEE MAY HAVE AT ANY TIME UNDER APPLICABLE LAW, THE
COMPANY’S BY-LAWS OR CERTIFICATE OF INCORPORATION, OR ANY OTHER AGREEMENT, VOTE
OF STOCKHOLDERS OR DIRECTORS, OR OTHERWISE, BOTH AS TO ACTION IN INDEMNITEE’S
OFFICIAL CAPACITY AND AS TO ACTION IN ANY OTHER CAPACITY AS A RESULT OF
INDEMNITEE’S SERVING AS A DIRECTOR OF THE COMPANY.


 


14.                               SUCCESSORS. THIS AGREEMENT SHALL BE
(A) BINDING UPON ALL SUCCESSORS AND ASSIGNS OF THE COMPANY (INCLUDING ANY
TRANSFEREE OF ALL OR A SUBSTANTIAL PORTION OF THE BUSINESS, STOCK AND/OR ASSETS
OF THE COMPANY AND ANY DIRECT OR INDIRECT SUCCESSOR BY MERGER OR CONSOLIDATION
OR OTHERWISE BY OPERATION OF LAW) AND (B) BINDING ON AND SHALL INURE TO THE
BENEFIT OF THE HEIRS, PERSONAL REPRESENTATIVES, EXECUTORS AND ADMINISTRATORS OF
INDEMNITEE. THIS AGREEMENT SHALL CONTINUE FOR THE BENEFIT OF INDEMNITEE AND SUCH
HEIRS, PERSONAL REPRESENTATIVES, EXECUTORS AND ADMINISTRATORS AFTER INDEMNITEE
HAS CEASED TO HAVE CORPORATE STATUS.


 


15.                               SUBROGATION. IN THE EVENT OF ANY PAYMENT OF
INDEMNIFIABLE AMOUNTS UNDER THIS AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO
THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS OF CONTRIBUTION OR RECOVERY OF
INDEMNITEE AGAINST OTHER PERSONS, AND INDEMNITEE SHALL TAKE, AT THE REQUEST OF
THE COMPANY, ALL REASONABLE ACTION NECESSARY TO SECURE SUCH RIGHTS, INCLUDING
THE EXECUTION OF SUCH DOCUMENTS AS ARE NECESSARY TO ENABLE THE COMPANY TO BRING
SUIT TO ENFORCE SUCH RIGHTS.


 


16.                               CHANGE IN LAW. TO THE EXTENT THAT A CHANGE IN
APPLICABLE LAW (WHETHER BY STATUTE OR JUDICIAL DECISION) SHALL PERMIT BROADER
INDEMNIFICATION THAN IS PROVIDED UNDER THE TERMS OF THE BY-LAWS OF THE COMPANY
AND THIS AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO SUCH BROADER INDEMNIFICATION
AND THIS AGREEMENT SHALL BE DEEMED TO BE AMENDED TO SUCH EXTENT.


 


17.                               SEVERABILITY. WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH A MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS
AGREEMENT, OR ANY CLAUSE THEREOF, SHALL BE DETERMINED BY A COURT OF COMPETENT
JURISDICTION TO BE ILLEGAL, INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART, SUCH
PROVISION OR CLAUSE SHALL BE LIMITED OR MODIFIED IN ITS APPLICATION TO THE
MINIMUM EXTENT NECESSARY TO MAKE SUCH PROVISION OR CLAUSE VALID, LEGAL AND
ENFORCEABLE, AND THE REMAINING PROVISIONS AND CLAUSES OF THIS AGREEMENT SHALL
REMAIN FULLY ENFORCEABLE AND BINDING ON THE PARTIES.


 


18.                               INDEMNITEE AS PLAINTIFF. EXCEPT AS PROVIDED IN
SECTION 10(C) OF THIS AGREEMENT AND IN THE NEXT SENTENCE, INDEMNITEE SHALL NOT
BE ENTITLED TO PAYMENT OF INDEMNIFIABLE AMOUNTS OR ADVANCEMENT OF INDEMNIFIABLE
EXPENSES WITH RESPECT TO ANY PROCEEDING BROUGHT BY INDEMNITEE AGAINST THE
COMPANY, ANY ENTITY WHICH IT CONTROLS, ANY DIRECTOR OR OFFICER THEREOF, OR ANY
THIRD PARTY, UNLESS THE COMPANY HAS CONSENTED TO THE INITIATION OF SUCH
PROCEEDING. THIS SECTION SHALL NOT APPLY TO COUNTERCLAIMS OR AFFIRMATIVE
DEFENSES ASSERTED BY INDEMNITEE IN AN ACTION BROUGHT AGAINST INDEMNITEE.

 

6

--------------------------------------------------------------------------------


 


19.                               JOINT AND SEVERAL LIABILITY. THE OBLIGATIONS
OF THE COMPANY HEREUNDER SHALL BE JOINT AND SEVERAL.


 


20.                               MODIFICATIONS AND WAIVER. EXCEPT AS PROVIDED
IN SECTION 16 ABOVE WITH RESPECT TO CHANGES IN APPLICABLE LAW WHICH BROADEN THE
RIGHT OF INDEMNITEE TO BE INDEMNIFIED BY THE COMPANY, NO SUPPLEMENT,
MODIFICATION OR AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN
WRITING BY EACH OF THE PARTIES HERETO. NO WAIVER OF ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER
PROVISIONS OF THIS AGREEMENT (WHETHER OR NOT SIMILAR), NOR SHALL SUCH WAIVER
CONSTITUTE A CONTINUING WAIVER.


 


21.                               GENERAL NOTICES. ALL NOTICES, REQUESTS,
DEMANDS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN (A) WHEN DELIVERED BY HAND, (B) WHEN TRANSMITTED
BY FACSIMILE AND RECEIPT IS ACKNOWLEDGED, OR (C) IF MAILED BY CERTIFIED OR
REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD BUSINESS DAY AFTER THE DATE
ON WHICH IT IS SO MAILED:


 


(I)                                     IF TO INDEMNITEE, TO:


 

Wayne Bos

c/o Natrol, Inc.

21411 Prairie Street

Chatsworth, CA 91311

 


(II)                                  IF TO THE COMPANY, TO:


 

Natrol, Inc.

21411 Prairie Street

Chatsworth, CA 91311

Attention:  General Counsel

 

or to such other address as may have been furnished in the same manner by any
party to the others.

 


22.                               GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE OF DELAWARE
WITHOUT GIVING EFFECT TO THE PROVISIONS THEREOF RELATING TO CONFLICTS OF LAW.
INDEMNITEE SHALL HAVE THE RIGHT TO PETITION THE COURT OF CHANCERY UPON ANY
FAILURE BY THE COMPANY TO PERFORM UNDER THIS AGREEMENT.


 


23.                               CONSENT TO JURISDICTION. THE COMPANY HEREBY
IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE AND THE UNITED STATES DISTRICT COURT IN THE STATE OF
DELAWARE. THE COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN THE COURTS OF THE STATE OF DELAWARE OR THE UNITED STATES
DISTRICT COURT IN THE STATE OF DELAWARE, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

7

--------------------------------------------------------------------------------


 


24.                               AGREEMENT GOVERNS. THIS AGREEMENT IS TO BE
DEEMED CONSISTENT WHEREVER POSSIBLE WITH RELEVANT PROVISIONS OF THE COMPANY’S
BY-LAWS AND CERTIFICATE OF INCORPORATION; HOWEVER, IN THE EVENT OF A CONFLICT
BETWEEN THIS AGREEMENT AND SUCH PROVISIONS, THE PROVISIONS OF THIS AGREEMENT
SHALL CONTROL.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

NATROL, INC.

 

 

 

 

 

By:

/s/ Elliott Balbert

 

 

Name: Elliott Balbert

 

Title: Executive Chairman

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

/s/WayneBos

 

 

Wayne Bos

 

--------------------------------------------------------------------------------